Citation Nr: 1316698	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  09-11 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from January 1967 to January 1969.  These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 (PTSD) and November 2008 (hypertension) rating decisions by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of service connection for coronary artery disease was also appealed by the Veteran; however, in a September 2011 rating decision, service connection for this disability was granted.  As the benefit sought was granted in full, the issue is no longer before the Board.

The Veteran requested a Board hearing by live videoconference in connection with his appeal.  Such a hearing was scheduled for August 10, 2012; he failed to report.  In a letter received in October 2012, the Veteran requested that the videoconference hearing be rescheduled.  He explained that he missed his videoconference hearing for health reasons and enclosed private treatment records showing that four days after his scheduled videoconference hearing, he required hospitalization for two days.  The undersigned has reviewed the motion from the Veteran and determined that good cause for rescheduling the videoconference hearing is shown.  See 38 C.F.R. §§ 20.702(c)(2), (d) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his March 2009 VA Form 9, substantive appeal, the Veteran requested a Board hearing by live videoconference.  Although he failed to appear for the hearing scheduled in August 2012, for the reasons discussed above, the Board has granted his motion to reschedule the videoconference hearing for good cause shown.  38 C.F.R. §§ 20.702(c)(2), (d).  Because the Board may not proceed with an adjudication of the Veteran's claim without affording him the opportunity for such hearing, and because videoconference hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700 (2012).  

Accordingly, the case is REMANDED for the following:

Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge as soon as practically possible.  The Veteran and his representative must be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 (2012).  His case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
A. ISHIZAWAR
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


